SunTrust Banks, Inc.
2009 Stock Plan

Non-Employee Director Restricted Stock Unit Agreement

SunTrust Banks, Inc. (“SunTrust”), a Georgia corporation, upon the
recommendation of the Governance and Nominating Committee of its Board of
Directors and pursuant to action of the Compensation Committee (“Committee”) in
accordance with the SunTrust Banks, Inc. 2009 Stock Plan (“Plan”), has granted
restricted stock units (the “Restricted Stock Units”) as an incentive for
Grantee to promote the interests of SunTrust and its Subsidiaries. Each
Restricted Stock Unit represents the right to receive a payment in cash equal to
the Fair Market Value of SunTrust Common Stock, $1.00 par value, at a future
date and time, subject to the terms of this Restricted Stock Unit Agreement.  

                 
Name of Grantee
                      
Number of Restricted Stock Units
                      
Grant Date
                
Closing Price of SunTrust Stock on Grant Date
          $

This Non-Employee Director Restricted Stock Unit Agreement (the “Agreement”)
evidences this grant, which has been made subject to all the terms and
conditions set forth on the attached Terms and Conditions and in the Plan.  

 
SUNTRUST BANKS, INC.
Authorized Officer

§ 1. EFFECTIVE DATE. This Grant of Restricted Stock to the Grantee is effective
as of [Grant Date] (“Grant Date”).

§ 2. VESTING. All Restricted Stock Units subject to this Agreement shall vest
upon the earlier of (a) the first (1st) anniversary of the Grant Date, and
(b) the next annual meeting of shareholders of the Company (“Vesting Date”),
provided that Grantee is an active member of SunTrust’s Board of Directors
(“Board”) on that date and such Restricted Stock Units have not previously
vested or been forfeited pursuant to § 3.

§ 3. ACCELERATED VESTING.

(a) If the Grantee’s membership on the Board terminates prior to the Vesting
Date and the date of a Change in Control as a result of the Grantee’s (i) death,
(ii) disability within the meaning of Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”)) or (iii) attainment of mandatory
retirement age for Board members, then a pro-rata number of Restricted Stock
Units shall be vested on the date of such termination. The pro-rata number of
Restricted Stock Units shall equal the product of: (A) the number of Restricted
Stock Units subject to this Agreement; multiplied by (B) a fraction, the
numerator of which is equal to the number of days from the Grant Date through
the date of such termination of membership on the Board, and the denominator of
which is equal to the number of days from the Grant Date through the Vesting
Date. In the event of such pro-rata vesting, any Restricted Stock Units (and
related Dividend Equivalent Rights (as defined below)) subject to this Agreement
that do not vest pursuant to this §3(a) shall terminate and be completely
forfeited on such date.

(b) If there is a Change in Control followed by the involuntary termination of
the Grantee’s membership on the Board prior to the Vesting Date, and if such
termination is not a Termination for Cause (as defined below), then all
Restricted Stock Units (and related Dividend Equivalent Rights) subject to this
Agreement shall become vested on the date of such termination.

(c) If the Grantee’s membership on the Board terminates prior to the Vesting
Date for any reason other than those described in § 3(a) or § 3(b), then any
Restricted Stock Units that are not then vested (and related Dividend Equivalent
Rights) shall be completely forfeited on the date of such termination.

(d) For purposes of this Agreement, the following terms shall have the meanings
set forth below:

(i) Termination for Cause – means termination of membership on the Board which
is made primarily because of (A) Grantee’s commission of a felony, or Grantee’s
perpetration of a dishonest act, misappropriation of funds, embezzlement,
criminal conduct or common law fraud against SunTrust or any Subsidiary, or
(B) any other willful act or omission of the Grantee which is materially
injurious to the financial condition or business reputation of SunTrust or any
Subsidiary.

(ii) Dividend Equivalent Right – means a right that entitles the Grantee to
receive an amount equal to any dividends paid on a share of Stock, which
dividends have a record date between the Grant Date and the date the Restricted
Stock Units are paid.

§ 4. GRANTEE’S RIGHTS PRIOR TO PAYMENT.

(a) The Grantee shall be entitled to a Dividend Equivalent Right for each
Restricted Stock Unit subject to this Agreement that vests. Amounts deemed
received pursuant to such Dividend Equivalent Rights shall be treated as though
they were reinvested in Restricted Stock Units and as part of this grant on the
date related dividends are paid, so that they shall be forfeited or payable at
the same time as the Restricted Stock Units.

(b) Neither the Plan, this Agreement nor the Restricted Stock Units give the
Grantee any rights as a shareholder of SunTrust, including the right to vote or
receive dividends. The Grantee is an unsecured general creditor of SunTrust with
respect to any cash payment relating to vested Restricted Stock Units, and any
payment provided pursuant to this Agreement shall be made from SunTrust’s
general assets.

(c) No Restricted Stock Units granted pursuant to this Agreement shall be deemed
transferable by the Grantee other than by will or by the laws of descent and
distribution prior to the time the Restricted Stock Units become payable to the
Grantee or to his or her beneficiary.

§ 5. PAYMENT OF AWARD.

(a) Unless the Restricted Stock Units subject to this Agreement are deferred
pursuant to the SunTrust Banks, Inc. Directors Deferred Compensation Plan (the
“Deferred Compensation Plan”), the value of the vested Restricted Stock Units
(and related Dividend Equivalent Rights) shall be paid in a cash lump sum on the
Vesting Date. For purposes of the preceding sentence, the value of each vested
Restricted Stock Unit will equal the Fair Market Value of a share of Stock on
the Vesting Date. In the event the Restricted Stock Units subject to this
Agreement are deferred, such Restricted Stock Units (and related Dividend
Equivalent Rights) shall be paid in accordance with the terms of the Deferred
Compensation Plan.

(b) To the extent that Grantee does not vest in any Restricted Stock Units, all
interest in such Restricted Stock Units (and related Dividend Equivalent Rights)
shall be forfeited. The Grantee has no right or interest in any Restricted Stock
Unit or related share of Stock that is forfeited.

§ 6. WITHHOLDING. Upon the payment of any Restricted Stock Units, SunTrust’s
obligation to deliver cash to settle the vested Restricted Stock Units and
Dividend Equivalent Rights shall be subject to the satisfaction of applicable
tax withholding requirements, including federal, state, and local requirements.
The Grantee must pay to SunTrust any applicable federal, state or local
withholding tax due as a result of such payment.

§ 7. NO SERVICE RIGHTS. Nothing in the Plan or this Agreement or any related
material shall give the Grantee the right to continue as a member of the Board
of SunTrust or any Subsidiary or adversely affect the right of SunTrust or any
Subsidiary to terminate the Grantee’s membership on the Board with or without
cause at any time.

§ 8. MISCELLANEOUS.

(a) This Agreement shall be subject to all of the provisions, definitions, terms
and conditions set forth in the Plan and any interpretations, rules and
regulations promulgated by the Committee from time to time, all of which are
incorporated by reference in this Agreement.

(b) The Plan and this Agreement shall be governed by the laws of the State of
Georgia (without regard to its choice-of-law provisions).

(c) If one or more of the provisions of this Agreement shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Agreement to be construed so as to foster
the intent of this Agreement and the Plan.

(d) This Agreement (which incorporates the terms and conditions of the Plan)
and, in the event the Restricted Stock Units are deferred, the Deferred
Compensation Plan constitute the entire agreement of the parties with respect to
the subject matter hereof. This Agreement and the Deferred Compensation Plan, if
applicable, supersede all prior discussions, negotiations, understandings,
commitments and agreements with respect to such matters.

(e) The Restricted Stock Units and related Dividend Equivalent Rights are
intended to comply with Code Section 409A and official guidance issued
thereunder. Notwithstanding anything herein to the contrary, this Agreement
shall be interpreted, operated and administered in a manner consistent with this
intention.

